20-01188-jlg Doc 1-30 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          22 Filed     21:15:49
                                                   02/05/20 Page 1Doc
                                                                   of 322 Letter
                                  Pg 1 of 3


                            P OLLOCK | C OHEN                          LLP
                                 60 BROAD STREET, 24TH FLOOR
                                  NEW YORK, NEW YORK 10004
                                        (212) 337-5361
CONTACT:
Adam Pollock
Adam@PollockCohen.com
(646) 290-7251



                                         February 5, 2020

VIA ECF & FACSIMILE
Hon. Alvin K. Hellerstein
U.S. District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007
fax: (212) 805-7942

       Re:     In the Matter of the Application of Orly Genger, No. 19-cv-9319 (AKH)
               In the Matter of the Petition of Dalia Genger, No. 19-cv-9365 (AKH)

Dear Judge Hellerstein:

        We represent the Orly Genger 1993 Trust, through Michael Oldner, Trustee, with
respect to the above-referenced matters which were removed from Surrogate’s Court in
connection with Orly Genger’s bankruptcy then pending in the Western District of Texas. We
write, at the request of the Bankruptcy Trustee, to seek a transfer of the above-captioned matters
to the Hon. James L. Garrity Jr. of the Bankruptcy Court for the Southern District of New York
and a third 45-day adjournment for the Trustee’s time to respond to our remand motions. (ECF
No. 12 in 19-cv-9319; ECF No. 12 in 19-cv-9365.)

        As detailed in the remand motions, the matters were removed by Ron Satija, the former
Chapter 7 Trustee, when Ms. Genger’s case was pending in the Western District of Texas. The
removal papers were filed by the then-Trustee’s counsel Kasowitz Benson Torres LLP. Before
the transfer of the bankruptcy case to New York, Kasowitz Benson sought a 45-day extension of
the time for the new Trustee to respond. We had no objection and this Court granted that
request. (ECF Nos. 15, 16, 17 in 19-cv-9319; ECF Nos. 14, 15, 16 in 19-cv-9365.)

       In December 2019, Ms. Genger’s bankruptcy case arrived in the Southern District of
New York and was assigned to Hon. James L. Garrity Jr. of the Bankruptcy Court for the
Southern District of New York. Deborah J. Piazza of Tarter Krinsky & Drogin LLP was
appointed as trustee. See 19-br-13985. Her counsel, Rocco A. Cavaliere, also of Tarter Krinsky
& Drogin LLP, requested that we ask for an additional 45-day extension while the new Trustee
and her counsel conducted their diligence of the bankruptcy case and the related actions.



                                                                                                     1
20-01188-jlg Doc 1-30 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          22 Filed     21:15:49
                                                   02/05/20 Page 2Doc
                                                                   of 322 Letter
                                  Pg 2 of 3

Hon. Alvin K. Hellerstein
February 5, 2020
Page 2 of 3


        The parties have now agreed that these matters should be transferred to the bankruptcy
court. In the Trustee’s view, the transfer is appropriate under the Southern District’s Standing
Order of Reference Re: Title 11, dated February 1, 2012. The Orly Genger 1993 Trust disputes
that any of the motions to remand and/or the underlying actions initially commenced in
Surrogate’s Court arise under Title 11 or arise in or are related to a case under Title 11, and
reserves all rights concerning the arguments made in its motions for remand. The Trust’s
consent to Judge Garrity’s consideration of the motions to remand should not be deemed a
waiver of any arguments the Trust may have concerning the Bankruptcy Court’s lack of
jurisdiction over the underlying Surrogate’s Court actions. However, with the Trustee’s
agreement that the transfer is without prejudice to any arguments raised or to be raised by the
Trust in the remand motions or elsewhere, the Trust does not oppose a transfer of these matters
to Judge Garrity to make an initial determination on the motions to remand.

        Accordingly, we respectfully request that the Court direct the Clerk of the District Court
to refer the actions to the Hon. James L. Garrity Jr. of the Bankruptcy Court for the Southern
District of New York for further adjudication of the motions to remand. The Trustee also
requests a third 45-day adjournment of her time to respond to our remand motions. We have no
objection to this extension.

                                                                  Respectfully submitted,

                                                                  /s/ Adam Pollock

                                                                  Adam Pollock




cc (via email):

        Rocco A. Cavaliere, Esq.
        Counsel to the Bankruptcy Trustee

        Andrew R. Kurland, Esq.
        Kasowitz Benson Torres LLP
        Counsel to the former Bankruptcy Trustee;
        and former counsel or present counsel for other parties




                                   POLLOCK | COHEN                               LLP
                                                                                                     2
20-01188-jlg Doc 1-30 Filed 06/20/20
       Case 1:19-cv-09365-AKH         Entered
                               Document       06/20/20
                                          22 Filed     21:15:49
                                                   02/05/20 Page 3Doc
                                                                   of 322 Letter
                                  Pg 3 of 3

Hon. Alvin K. Hellerstein
February 5, 2020
Page 3 of 3


       Steven Riker, Esq.
       Law Office of Steven Riker
       Guardian Ad Litem

       Chris Gartman, Esq.
       Hughes Hubbard & Reed LLP
       Counsel to Arnold Broser and David Broser

       Natalie Bedoya McGinn, Esq.
       Counsel to Arie Genger

       John Boyle, Esq.
       Skadden, Arps, Slate, Meagher & Flom LLP
       Counsel to Glenclova Investment Company, TR Investors, LLC,
       New TR Equtiy I, LLC, New TR Equity II, LLC, Trans-Resources, Inc.

 cc (via ECF):

       Michael Paul Bowen, Esq.
       Kasowitz Benson Torres LLP
       Counsel to the former Bankruptcy Trustee;
       and former counsel or present counsel for other parties

       Judith Bachman, Esq.
       Counsel to Dalia Genger

       John Dellaportas, Esq.
       Emmet Marvin & Martin LLP
       Counsel to Sagi Genger 1993 Trust & Sagi Genger




                                  POLLOCK | COHEN                  LLP
                                                                                   3
